 

Case 2:17-cv-00171-Z-BR Document 64 Filed 08/31/20 pes of 2. PagelD 2302
U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF HExAS AUG 3 | one)
AMARILLO DIVISION
CURTIS JAMES McGUIRE, § Y Deputy
§
Petitioner, §
§
Vv. § 2:17-CV-171-Z-BR
§
DIRECTOR, TDCJ-CID, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

This matter comes before the Court on Petitioner’s Writ of Habeas Corpus, filed September
5, 2017 (ECF No. 3) (“Petition”). Petitioner is serving concurrent terms of incarceration in TDCJ’s
Stiles Unit for the aggravated sexual assault and later sexual assault of his minor stepdaughter. !
More than two years after his guilty plea, he filed his Petition with the Court, alleging (1) violation
of his confrontation and due process rights; (2) Brady violations; (3) procedural defects in his state
habeas corpus proceedings; and (4) involuntariness of his plea. See Petition §§ 20(a)-(d), at 6-7.
The United States Magistrate Judge assigned to this case found the allegations time-barred and not
entitled to statutory or equitable tolling under 28 U.S.C. § 2244(d). See ECF No. 62
§ X(1}+(2), at 25 (“FCR”). She further found Petitioner has not demonstrated his actual innocence

of the offenses of conviction, so she recommended the Court DENY the Petition. See id. at 25.

Petitioner did not file any objections to the FCR.

 

1 See ECF No. 26-14, at 219; ECF No. 27-7, at 92; ECF No. 26-12, at 95-97; Texas Dep’t of Crim. J., Offender
Information Details: Curtis James McGuire, https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid
=08690279 (last visited Aug. 31, 2020).

1
 

Case 2:17-cv-00171-Z-BR Document 64 Filed 08/31/20 Page 2of2 PagelD 2303

After making an independent review of the pleadings, files, and records in this case, the
Court concludes the findings, conclusions, and recommendation of the United States Magistrate
Judge are correct. The Court therefore ORDERS (1) the findings, conclusions, and
recommendation of the United States Magistrate Judge in ECF No. 62 are ADOPTED; and (2) the
Petition for a Writ of Habeas Corpus is DENIED.

Considering the record and pursuant to Federal Rule of Appellate Procedure 22(b), Rule
11(a) of the Rules Governing Section 2254 Cases in the United States District Courts, and 28
U.S.C. § 2253(c), the Court also DENIES a certificate of appealability because Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 US.
473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court
ADOPTS the United States Magistrate Judge’s FCR in support of its finding Petitioner has failed
to show reasonable jurists would find (1) the Court’s “assessment of the constitutional claims
debatable or wrong;” or (2) “it debatable whether the petition states a valid claim of the denial of
a constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”
Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

August Sl , 2020.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
